Citation Nr: 0830644	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-36 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,546.13.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from April 1976 
to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran was at fault in the creation of the debt.

2.  Repayment of the veteran's debt does not result in undue 
hardship.

3.  The recovery of the debt would not defeat the purpose for 
which benefits were intended.

4.  If benefits were not recouped from the veteran, he would 
be unjustly enriched.

5.  The veteran did not change his position to his detriment 
nor did his reliance on his VA benefits result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

The recovery of the overpayment of compensation benefits in 
the calculated amount of $3,546.13 is not waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007), redefined VA's duties to notify and assist a claimant 
in the development of a claim.  However, the provisions of 
the VCAA are inapplicable in the instant case.  Specifically, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).

The veteran asserts that he is entitled to a waiver of 
recovery of an overpayment in the calculated amount of 
$3,546.13.  By way of background, the veteran was granted a 
total disability rating due to individual unemployability 
(TDIU), effective September 22, 2003, by RO rating decision 
dated in March 2004.  Basic eligibility to Dependents' 
Educational Assistance (DEA) was also established, effective 
November 7, 2003.  A March 2004 letter accompanying a copy of 
the March 2004 rating decision notified the veteran that he 
was being paid as a veteran with two dependents.  His 
dependents were noted to be his wife and his son, J.S.  In 
August 2004, the RO received information that J.S. began 
receiving Chapter 35 benefits effective August 23, 2004.  The 
veteran was contacted by letter in September 2004 and 
informed that his payments would be reduced effective August 
23, 2004, to reflect the fact J.S. was in receipt of Chapter 
35 benefits; he would now be paid as a veteran with one 
dependent (his spouse).  

The veteran appealed the effective dates of both March 2004 
awards, and in an October 2004 rating decision, the RO 
established an effective date of February 19, 2003, for both 
TDIU and DEA.  At such time, the veteran was told that his 
son, J.S., would be added back onto his award, effective 
March 1, 2003.  The award letter also informed him that if 
J.S. applied for a retroactive grant of DEA back to March 1, 
2003, a duplication of benefits would occur.  The October 
2004 letter notified the veteran that he is "not entitled to 
additional VA compensation benefits for a child who is also 
receiving benefits under the [DEA]."  Finally, this letter 
informed the veteran that he should immediately notify VA if 
J.S. applies for retroactive benefits so that he may be 
removed from the award, and that if he failed to so an 
overpayment might be created which the veteran will be 
responsible for reimbursing to VA.

On January 18, 2005, the RO in Lincoln, Nebraska, received 
information from the RO in St. Louis, Missouri that J.S. had 
received Chapter 35 benefits effective February 19, 2003, 
through August 23, 2004.  A July 2005 letter notified the 
veteran that such information was received and that it was 
proposed that his compensation benefit payments be reduced 
effective March 1, 2003.  No reply was received from the 
veteran and by letter dated in September 2005 the veteran's 
compensation benefit payments were reduced effective March 1, 
2003 to reflect that he should have been paid as a veteran 
with one dependent (instead of a veteran with two 
dependents).  Such letter further advised him that VA's 
adjustment resulted in an overpayment of benefits paid to 
him.  Thereafter, in October 2005, the veteran was notified 
that he had been overpaid by the calculated amount of 
$3,546.13 and recoupment by withholding would begin in 
January 2006.

Subsequently, also in October 2005, the veteran requested a 
waiver of the overpayment.  The Committee denied the 
veteran's request for a waiver of recovery of his overpayment 
in August 2006.  The Committee determined that, as neither 
fraud/misrepresentation nor bad faith were found, the 
standard of equity and good conscience must be considered.  
However, substantial fault on the part of the veteran was 
found as he failed to notify VA that his son was receiving 
DEA while the veteran was receiving additional benefits for a 
schoolchild.  Moreover, the Committee found that the 
Financial Status Report submitted by the veteran demonstrated 
that there would be no undue hardship caused by the repayment 
of the debt.  Therefore, waiver was denied.  The veteran 
subsequently appealed the denial.  An October 2006 letter 
from the Committee again notified the veteran that, as fault, 
unjust enrichment, and no hardship had been shown, his waiver 
request was denied.

The Board notes that the veteran also filed a notice of 
disagreement as to the validity of the indebtedness.  A 
statement of the case was sent to him in November 2005; no 
substantive appeal was ever received.  As such, this issue is 
final and the question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2007).  In the instant case, the 
Committee determined that there was no fraud, 
misrepresentation, or bad faith on the part of the veteran.  
The Board agrees and, therefore, the remaining inquiry is 
whether recovery of the debt from the veteran would be 
against equity and good conscience.

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

With regard to the first element, fault of the debtor, the 
Board finds that the veteran is substantially at fault in 
creating his debt.  In this regard, the October 2004 letter 
notifying him of his new effective date for TDIU and DEA 
expressly informed him that a duplication of payments would 
occur if J.S. applied for retroactive DEA benefits.  
Furthermore, it explained that such action would create an 
overpayment unless VA was notified that J.S. had applied for 
retroactive benefits so that he might be removed from the 
award.  In addition to the explicit notice of the 
consequences of his actions, the veteran had previously had 
additional benefits for J.S. removed due to receipt of 
Chapter 35 benefits.  See Letter to Veteran dated September 
2, 2004 (notifying veteran that J.S. is being removed from 
his award due to information received that J.S. is receiving 
Chapter 35 benefits).  Thus, the Board finds that the 
evidence demonstrates that the veteran had ample notice and 
knowledge that he was not entitled to additional VA 
compensation for J.S. while J.S. was receiving DEA.  
Moreover, he had specific notice that his new effective date 
awards could create a potential overpayment if J.S. applied 
for retroactive DEA.  There is nothing in the record to 
indicate that the veteran made any attempt to report J.S.'s 
application for retroactive DEA benefits to VA.  Therefore, 
there is fault on the part of the veteran in creating this 
overpayment.

Regarding financial hardship, the veteran reported differing 
monthly incomes, assets, and expenses on his October 2005, 
January 2006, and April 2006 VA Forms 5655 (Financial Status 
Report).  However, both the January 2006 and April 2006 forms 
show that the veteran's family monthly income well exceeds 
the reported monthly expenses.  The veteran reported no 
family income on his October 2005 VA Form 5655; however, the 
Board notes that he was in receipt of VA benefits at such 
time and there is evidence that his wife was employed as a 
licensed practical nurse at such time.  The Board will 
therefore assume that the veteran's family monthly income for 
October 2005 was similar to that reported in January 2006 
(where the veteran reported that he was in receipt of VA 
benefits and that his wife was employed a nurse).  Regardless 
of the veteran's family income, the Board observes that the 
veteran reported real estate valued at $140,000.00 with no 
more than $78,000.00 in mortgage payments remaining (net 
value equals $62,000), and cash in the bank totaling more 
than $20,000.00.  Under these circumstances, the Board 
concludes that repayment of the veteran's overpayment in the 
calculated amount of $3,546.13 does not result in undue 
financial hardship.

Moreover, there is no indication that recovery of the 
veteran's debt would defeat the purpose for which the 
benefits were intended.  Additionally, if such debt were not 
recouped from the veteran, it would result in an unfair gain 
to him.  In this regard, the veteran would be unjustly 
enriched as his family would have received more money than to 
which it was entitled.  Finally, there is no evidence that 
the veteran changed his position to his detriment nor did his 
reliance on his VA benefits result in relinquishment of a 
valuable right or incurrence of a legal obligation.

Based on the foregoing, the Board concludes that the facts in 
this case do not demonstrate that the recovery of the 
veteran's overpayment is against equity and good conscience.  
Therefore, waiver of recovery of an overpayment in the 
calculated amount of $3,546.13 must be denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,546.13, 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


